Title: Richard Peters to Thomas Jefferson, 28 June 1817
From: Peters, Richard
To: Jefferson, Thomas


          
            Dear Sir
            Belmont 
              June 28th 1817.
          
          I waited for a monthly Meeting of our agricultural Society, before acknowledging the Receipt of your kind & polite Attention to my Request, in sending the Hill-side plough. I had it placed in the Society’s Ware-room; where it will be viewed by those who will take Advantage of it, as a Pattern. The Society were much pleased with the Present, & very thankful to you for the Donation; which evinces your Disposition to promote all Objects calculated to forward the public Prosperity; whereof Agriculture is, most assuredly, the Foundation. Our Farmers live comfortably with indifferent Husbandry; our public Burthens being light, & our Country affording a Retreat from impoverished Soils, to those fertile, & easily attainable. A few Implements suffice, in the present State of Things; but Necessity will multiply the Kinds & Numbers of farming Utensils & Implements; & we shall perceive more than we now do, that the Tools of a Farmer should be calculated for his local Situation, as well as the different Operations his Art requires. Your Account of the Hill-side plough, & its profitable Application to the Tillage of Surfaces whereon the common Plough is very defective, both in its immediate Uses & their Consequences, should convince all concerned in Husbandry, that their Stock of Tools should be composed of every Instrument required in the different Branches of their Business, as necessarily as those of an Artisan. The Adaptation of Ploughs to the Nature & Attributes of the Soils on which they are to operate, is all essential. Aration being the most indispensable of all other Branches of Husbandry, should be performed with Tools the most perfect & appropriate. And yet, in some of the best cultivated Countries in Europe, the Ploughs are among the worst Instruments they possess; & the Ploughing far short of Perfection.
          I received & communicated to the Society, Col Randolph’s Explanation of the Parts of the Plough. He has great Merit in bringing so valuable an Instrument into Use; & is entitled to our best Thanks for diffusing a Knowledge of it. We will have it rendered perfect, by supplying the Parts mentioned by him as being necessary in its Operation, & will have a Trial made of its Application to the Grounds for which it is calculated.
          Our Accounts from different Parts of Pennsylvania, & Jersey, & New York, as to the State of Crops, are very flattering. The Indian Corn has fared the worst; owing to the Ravages of the Cutworm. The Hessian Fly has been destructive, in some Fields; but, in general, the Crops both of Grain & Grass, promise great Abundance. I never had better Winter Grain; tho’ the Fly is among it. My Straw is strong; & resists the Impression made by the Flaxseed-like Tegument, containing the Progeny of the Fly; & this is the great Cause of its Injuries; & not as many suppose, its consuming the Plants or the Grain. In many Parts of Maryland, & the Seaboard Country of Virginia, the Intelligence we receive is gloomy enough. But from the upper Country of both those States, we have pleasing Accounts; not, however, unmixed with some Alloy.
          I hope you enjoy good Health, the Cordial of advanced Life. In the Commencement of my 74th Year, I have Reason to be grateful to the Almighty, that he has favoured me with Blessing of Health, whilst most People so far on their Journey to a better World, are afflicted with some chronic Disease. Some temporary Complaints, of no long Continuance, I have occasionally; but in general I enjoy a better State of Health, than falls to the Lot of old Bipeds.
          We have lost our old Governor & Chief Justice, McKean; who lived to a good old Age. With all his Failings, he was respectable in our public Affairs; & “has done the State some Service.” Yet his Faults will be remembered by many, who will either forget, or want the Candour to acknowledge, his good Deeds. Such is the Fate of too many who have appeared on the public Stage; not only in this our Day, but in past times. And there is little Difference in human Nature, be the Form of Government under which Men live, what it may. The Art of writing History is difficult, & its Productions seldom correct. We who live in times the most remarkable for uncommon & almost incredible Events, do not easily arrive at the Truth of Facts passing in a Manner before our Eyes; yet we suppose that those who write an hundred Years hence, will impartially & truly represent them. Having myself been intimately acquainted with very many of the Transactions of an important Period of our national Existence, I read History with no implicit Faith; because my Knowledge of many things does not accord with the public Account of them. Biographers are led away by personal Attachments, or Antipathies. Yet there is enough of Truth, both in History & Biography, to make Individuals less selfish, & Governments more wise. I therefore take them both for better or worse; & jog on contented with the Instruction & Entertainment they afford. We have exhibited a brilliant Phœnomenon in the History of Nations; about which Historians will differ, as much as Philosophers now do as to the Spots in the Sun. We have arrived to such an Eminence of Wealth & Prosperity, with the Capacity to defend them, with any tolerable Management, against all Assailants, (except, probably, ourselves,) that as none of us who laboured in our Revolution, could have anticipated; tho’ our Predictions did not want Enthusiasm or Confidence. These Predictions, or rather zealous Hopes, were the Stimuli which urged us on, thro’ many a dreary Day. Few of us expected to see them realized; & indeed there are but few who have lived to witness them. Yet if some Seer had truly foretold them, we should have set him down as a false Prophet, or a Madman. Recollecting the many Vicissitudes & dangerous Passages we went through; I often wonder not only at our providential Escapes, but at the Magnitude of the Enjoyments our Labours have afforded, to those who neither then toiled or spun. I always feel an Impulse of Affection when I see one of our old Coadjutors, let his Rank or Condition in Life be what it may; nor do I experience the least Degree of Envy, when I see those who profit by our Toils. There is Nothing selfish in my Pleasures on this Score; for I have gained as little by my Share in our revolutionary Struggle, as any Individual engaged in it. I enjoy, in common with others of this Day, the Light of our political Constellation; & tho’ there may be Spots in our Luminary; yet I anticipate its shining brightly, when I can no longer enjoy its Beams. You must excuse this rhapsodical Effusion; for my Mind has a Kind of annual Visitation of such Ideas, when the 4th of July approaches. The Fall of an old revolutionary Companion, too, brings forward such recollections & it seems weakening an old Arch, sufficiently wrecked by the Dilapidations of Time. There are but few of the Bricks left; & the whole will shortly tumble; & mix with the  Clay from which they sprang. New Structures rise on its Ruins; & long may they defy the Tooth of Time!
          Under the Influence of revolutionary Sympathies, & long personal Esteem, accept of my best Wishes, & Assurances of the respectful Consideration with which I am
          
            truly yours
            Richard Peters
          
        